DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant's arguments, filed 08/04/2021, with respect to the claim limitation “the circuit comprising a waveform generation module that outputs a waveform that is an AC signal” in claims 1 and 20, have been fully considered but they are not persuasive. Applicant argues that ORSZULAK does not teach the circuit comprises a waveform generation module that outputs a waveform that is an AC signal. Examiner respectfully disagrees. ORSULAK teaches a circuit that generates electrosurgical current; the circuit comprising a waveform generation module that outputs a waveform that is an AC signal. (Page 2, Par. [0028]; Page 3, Par. [0034]: The electronic circuitry of the generator and the AC source would form a circuit that generates electrosurgical current, where the AC source would be a waveform generation module that outputs a waveform that is an AC signal.)
Applicant’s arguments, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 103 regarding the claim limitation “wherein the waveform is amplified with a  first amplification, an output being provided as a gate voltage to a gate bias for a power MOSFET” in claims 1 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 20, the claims recite the limitation “…an output being provided as a gate voltage…” this renders the claim indefinite as it is unclear where the output is coming from. (e.g. is the output the AC signal from the waveform generation module, or another component of the circuit that generates electrosurgical current?) For the purpose of examination, the limitation “…an output…” is interpreted as any output from a component in the circuit that generates electrosurgical current. Claims 2-19 are rejected due to their respective dependencies on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan et al. (hereinafter “McCartan”) (US 5,995,348) in view of Garito et al. (hereinafter “Garito”) (US 8,998,891 B2) and further in view of Chang et al. (hereinafter “Chang”) (US 2013/0304061 A1).
Regarding claims 1 and 4, ORSZULAK teaches
a circuit that generates electrosurgical current for the electrosurgical instrument, the circuit comprising a waveform generation module that outputs a waveform that is an AC signal; (Page 2, Par. [0028]; Page 3, Par. [0034]: The electronic circuitry of the generator and the AC source form a circuit that generates electrosurgical current, where the AC source would be a waveform generation module that outputs a waveform that is an AC signal.)
wherein the circuit is programmed to provide the electrosurgical current according to a specified set of predefined parameters, wherein the parameters are a member of a set consisting of power level, mode, monopolar setting, or bipolar setting. (Page 4, Par. [0045]: The user commences operation of the generator (200) by setting desired electrosurgical settings, such as power, voltage, current, etc.)
a housing encapsulating the circuit, (Fig. 2, outer surface of generator (200) including front face (240)) wherein the housing has at least one plug receptacle electrically connected to the circuit and defining a plug receptacle surface, (Fig. 2, Char. 250-262: Connectors; Pages 2-3, Par. [0030]-[0034]: various instruments are plugged into the connectors so that the instruments can be controlled and supplied with electrosurgical energy.) wherein the plug receptacle includes a predetermined prong configuration and includes a read and write RFID positioned proximate the plug receptacle surface and internal of the housing, (Page 2, Par. [0031]: connectors (250-262) may include detection devices such as RFID readers; One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the RFID readers could be incorporated anywhere on the connectors (250-262) including internal the housing) and; 
wherein the plug further includes: 
an RFID tag encoded with information thereon (Page 2, Par. [0031]: RFID chips, encoded with data, may be integrated into the plugs); 
a base portion in which the RFID tag is located (The plug would intuitively be comprised of some type of “base” by which it is handled and inserted into the receptacle of the generator), wherein the RFID tag is positioned proximate and in communication with the read and write RFID when the plug is in electrical connection with the plug receptacle; (The RFID tags would naturally be proximate to the RFID reader when the plug is inserted into the receptacle) and 
wherein the read and write RFID communicates with the RFID when the plug is connected to the plug receptacle; and wherein the circuit changes the parameters based on the information. (Page 2, Par. [0031]: Connectors (250-262) are configured to use RFID readers to decode information corresponding to operating parameters of particular instruments encoded on the RFID chips within the plugs of the instruments, and allows the generator (200) to preset energy delivery settings based on the connected instrument)
ORSZULAK further teaches a power supply (227) is connected to an AC source, and provides a high voltage DC power. (Page 3, Par. [0035])
		ORSZULAK does not explicitly teach
wherein the waveform is amplified with a first amplification, an output being provided as a gate voltage to a gate bias for a power MOSFET;
the plug receptacle includes a predetermined prong configuration and includes a read and write RFID
wherein the electrosurgical instrument has a plug with a predefined prong configuration that is configured to mate with the predetermined prong configuration of at least one of the plug receptacles so that the plug electrically connects to at least one of the plug receptacles in the housing,
McCartan, in a similar field of endeavor teaches converting an AC signal to a DC output, by amplifying a voltage of the AC signal, and using the voltage as a gate voltage to a gate bias for a power MOSFET. (Col. 7, Lines 34-56)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ORSZULAK to incorporate the teachings of McCartan and amplify a voltage of an AC signal from the AC source of ORSZULAK, and convert the AC signal from the AC source to the DC power of ORSZULAK via a power MOSFET, using an output voltage as a gate voltage to a gate bias for the 
The combination of ORSZULAK/McCartan, as discussed above, does not explicitly teach
the plug receptacle includes a predetermined prong configuration and includes a read and write RFID
wherein the electrosurgical instrument has a plug with a predefined prong configuration that is configured to mate with the predetermined prong configuration of at least one of the plug receptacles so that the plug electrically connects to at least one of the plug receptacles in the housing,
Garito, in a similar field of endeavor, teaches a plug receptacle including a predetermined prong configuration, (Fig. 1, Char. 22-24: output female connectors) as well as an electrosurgical instrument (Fig. 1, Char. 26, 28, and 30) having a plug with a predefined prong configuration that is configured to mate with the predetermined prong configuration of at least one of the plug receptacles so that the plug electrically connects to at least one of the plug receptacles in the housing, (Fig. 1: the plugs of the fingerswitch handpiece, bipolar handpiece, and the neutral plate each have a predetermined prong configuration unique to their respective female connectors.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/McCartan, as discussed above, to incorporate the teachings of Garito and 
The combination of ORSZULAK/McCartan/Garito, as discussed above, does not explicitly teach the RFID on the plug receptacle is a read and write RFID.
Chang, in a similar field of endeavor, teaches the use of a read and write RFID. (Page 3, Par. [0030]: An RFID evaluation module may be mounted at one or more ports on an energy source (26) and configured to wirelessly read and write to one or more RFID tags on a connector portion of a cable (28) of catheter (12).)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of ORSZULAK/McCartan/Garito to incorporate the teachings of Chang, and use RFID evaluation modules, capable of reading and writing to RFID tags, within the connectors instead of RFID readers. Doing so would allow the user to update or change the encoded information for each instrument as necessary, thus improving accuracy of information, as well as convenience and safety when using the device.
Regarding claim 2, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, teaches a power supply (ORSZULAK: Fig. 3, Char. 277: power supply)

Chang further teaches recording a number of times an electrosurgical instrument has been used in a surgery; (Page 3, Par. [0030]: the RFID tag can include additional memory blocks allocated for additional catheter usage counters to allow the catheter to be used a specific limited number of times) and a power supply of the circuit ceases providing power to the electrosurgical instrument after the electrosurgical instrument has been used a predetermined number of times. (Page 4, Par. [0032]: the energy source (26) may be configured to disable energy delivery to the catheter (12) when predefined conditions of the RFID tag are not met; Having the catheter usage counter of the RFID tag be under the maximum number of times would be considered a predefined condition.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, to further incorporate the teachings of Chang, and record a number of times an electrosurgical instrument has been used, and to have the power supply of the circuit cease providing power to the electrosurgical instrument after the instrument has been used a predetermined number of times. Doing so would allow for improved safety features in 
Regarding claim 6, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, teaches a power supply; (Fig. 3, Char. 227: power supply)
the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, does not explicitly teach the information is whether the electrosurgical device is permitted to be used with the circuit, wherein the power supply does not provide power to the electrosurgical instrument if the electrosurgical device is not permitted to be used with the circuit.
Chang further teaches controlling energy delivery according to if the electrosurgical device is permitted to be used with the circuit, (Page 4, Par. [0032]: the RFID evaluation module reads an anti-counterfeit number associated with the catheter, and prevents energy delivery if the catheter is determined to be a counterfeit based on the number not being present in a list of recognized catheters.) wherein the power supply does not provide power to the electrosurgical instrument if the electrosurgical device is not permitted to be used with the circuit. (Page 4, Par. [0032]: if the RFID evaluation module identifies the catheter as counterfeit, the energy source (26) can automatically disable the use of the catheter (e.g. preclude energy delivery))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination 
Regarding claim 7, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claim 6 above, teaches 
the RFID tag includes an encrypted license number; (Chang: Page 3, Par. [0030]: the RFID tag can include a first memory block which can include a validation identifier (e.g., a unique identifier associated with the specific type of catheter and generated from the unique ID of the RFID tag using an encrypting algorithm) – it is implicit that this limitation be present in the ORSZULAK/McCartan/Garito/Chang combination based on the rejection to claim 6 above.)
wherein the circuit contains a lookup table of approved license numbers; (Chang: Page 4, Par. [0032]: the RFID evaluation module can read the unique anti-counterfeit number in an encrypted format from the RFID tag, decrypt the number, and then authenticate the number; In order to authenticate the number, the device would need some form of memory or list containing valid, recognized numbers that would function as a lookup table. – it is implicit that this limitation be present in the ORSZULAK/McCartan/Garito/Chang combination based on the rejection to claim 6 above.) and 
wherein the power supply does not provide power to the electrosurgical instrument if the license number in the RFID tag is not found in the lookup table. (Chang: Page 4, Par. [0032]: if the RFID evaluation module is unable to identify the catheter (e.g. the anti-counterfeit umber isn’t found), the energy source (26) can automatically disable the use of the catheter (e.g. preclude energy delivery) – it is implicit that this limitation be present in the ORSZULAK/McCartan/Garito/Chang combination based on the rejection to claim 6 above.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan (US 5,995,348) in view of Garito (US 8,998,891 B2) in view of Chang (US 2013/0304061 A1), as applied to claims 1 and 4 above, and further in view of WHAM et al. (hereinafter “WHAM”) (US 2016/0151107 A1).
Regarding claim 3, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, does not explicitly teach the information is a type of surgical procedure for which the electrosurgical instrument is designed.
WHAM, in a similar field of endeavor, teaches the information is a type of surgical procedure for which the electrosurgical instrument is designed. (Page 2, Col. 2, Par. [0038]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, to incorporate .
Claims 5, 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan (US 5,995,348) in view of Garito (US 8,998,891 B2), further in view of Chang (US 2013/0304061 A1), as applied to claims 1 and 6 above respectively, and further in view of Cioanta et al. (hereinafter “Cioanta”) (US 2009/0281464 A1).
Regarding claim 5, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, teaches the read and write RFID updates information to the RFID tag. (Chang: Page 4, Par. [0032]: the RFID evaluation module writes to the RFID tag to indicate catheter use. – it is implicit that this feature be present in the ORSZULAK/McCartan/Garito/Chang combination, based on the rejection to claims 1 and 4 above.)
the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, does not explicitly teach an external internet connection connected to the read and write RFID; wherein the read and write RFID receives update information from the external internet connection regarding the electrosurgical instrument; and 
(Page 6, Par. [0066]: adding or changing treatment settings or values thereof may be performed via internet connection) wherein the information storage device may comprise and RFID tag. (Page 3, Par. [0043]: information storage device (112) may be an RFID tag)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claim 1 above, to incorporate the teachings of Cioanta and include an internet connection component in the circuit; wherein the RFID evaluation module is updated with update information regarding the electrosurgical instrument from the internet connection. Doing so would improve convenience and accessibility for the user.
Regarding claim 8, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claim 6 above, teaches preventing a power supply from supplying power to an electrosurgical device based on a value not being present within a lookup table. (Chang: Page 4, Par. [0032]: the energy source can automatically disable the use of the catheter (12) is determined to be counterfeit. (e.g. the anti-counterfeit number isn’t recognized.) – it is implicit that this feature be present in the ORSZULAK/McCartan/Garito/Chang combination based on the rejection to claim 6 above.)
The combination of ORSZULAK/McCartan/Garito/Chang, as applied to claim 6 above, does not explicitly teach
a GPS location component in the circuit that provides a location of the circuit; 

wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations.
Cioanta, in a similar field of endeavor, teaches
a GPS location component in the circuit that provides a location of the circuit; (Pages 4-5, Par. [0054]: a GPS receiver or other location technologies may be used with the controller to determine a geographical region and associated geographical-based setting.)
a lookup table including a listing of approved locations stored in the circuit; (Pages 4-5, Par. [0054]: a wound kit may be determined to be appropriate based on treatment parameters including an authorized geographical region in which the controller and/or medical treatment apparatus may be sold/used. In order to determine if the controller or apparatus is in an authorized region, the device would need some form of memory or list containing valid, authorized regions that would function as a lookup table.)
wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations. (Page 11, Par. [0125]: the medical treatment kit (110) may prevent the use of controller (120) and/or medical treatment apparatus (130) if the kit is being presented outside of an authorized location. One of ordinary skill in the art would recognize that preventing the supply of power to the medical treatment apparatus is an effective way to prevent its use.)
(Cioanta: Page 11, Par. [0125]) as well as prevent the device from being bought for a lower cost in one region and sold/used in another region where it would be sold at a higher price. (Cioanta: Pages 4-5, Par. [0054])
Regarding claim 9, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 8 above, does not explicitly teach an Internet connection component in the circuit; and wherein the lookup table is updated with update information from the Internet connection.
Cioanta further teaches an Internet connection component used to update information stored on an information storage device, (Page 6, Par. [0066]) wherein the information storage device may comprise and RFID tag. (Page 3, Par. [0043]: information storage device (112) may be an RFID tag)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 8 above, to further 
Regarding claim 16, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, teaches the electrosurgical instrument comprises a monopolar handpiece. (ORSZULAK: Page 2, Par. [0030])
Regarding claim 17, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, teaches the electrosurgical instrument comprises a bipolar handpiece. (ORSZULAK: Page 2, Par. [0029])
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan (US 5,995,348) in view of Garito (US 8,998,891 B2) in view of Chang (US 2013/0304061 A1) in view of Cioanta (US 2009/0281464 A1), as applied to claim 9 above, and further in view of Juergens et al. (hereinafter “Juergens”) (US 2014/0276768 A1).
Regarding claim 10, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, does not explicitly teach a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz.
Juergens, in a similar field of endeavor, teaches a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz. (Fig. 3; and Page 4, Par. [0068])
Juergens et al. Par. [0068] teaches that the modulation frequencies will generally vary in a range from 0Hz to 5kHz, which overlaps with the range of 3kHz to 19kHz. The 
According to MPEP 2131.03, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Furthermore, it is known in the art to modulate waveforms to perform specific electrosurgical treatments and prevent overheating of tissue. (as evidence please see nonpatent literature ”Electrosurgery-BMC Alumni Association“, particularly the section “Generator output modes” cited in the Non-Final Action mailed 10/02/2020) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of ORSZULAK to be able to modulate the output waveforms to have a plurality of SUB ON and SUB OFF states creating sub-discrete packets with a frequency between 3 kHz and 19 kHz to get the predictable result of treating tissue in a desired manner.
Regarding claim 11, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, does not explicitly teach a plurality of second level SUB ON and second level SUB OFF states creating the second level sub-discrete packets has a frequency of 2 MHz.
Juergens, in a similar field of endeavor, teaches a plurality of SUB ON and SUB OFF states creating the sub-discrete packets has a frequency between 3 kHz and 19 kHz. (Page 13, Par. [0236] teaches the device is capable of modulating waveforms at frequencies in the range of 399 KHz to 4.1 MHz) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator of the combination of ORSZULAK/ McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, to be able to modulate the output waveforms so that the second level SUB ON and second level SUB OFF states creating the second level sub-discrete packets has a frequency of 2 MHz to get the predictable result of treating tissue in a desired manner.
Regarding claim 12, the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta, as applied to claim 9 above, does not explicitly teach the power of the electrical signal to the electrosurgical instrument is in a range of between 40 and 200 watts.
Juergens, in a similar field of endeavor, teaches the power of the electrical signal to the electrosurgical instrument is in a range of between 40 and 200 watts. (Fig. 9 shows a possible power range from 0-600 watts which encompasses the range of 40- 200 watts.)
According to MPEP 2131.03, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Controlling the amount of power of the electrosurgical instrument can be done as a matter of regulating the energy, forces, pressures and/or heat being applied to any tissue in contact with the instrument. Furthermore, regulating the power consumption 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of ORSZULAK/McCartan/Garito/Chang/Cioanta/Juergens, as applied to claim 11 above, to further incorporate the teachings of Juergens and use a power range of between 40 and 200 watts for the electrical signal to the electrosurgical instrument. Doing so would allow for greater control over the electrosurgical instrument’s output and minimize the risk of undo damage to both the instrument and patient.
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan (US 5,995,348) in view of Garito (US 8,998,891 B2) and further in view of Chang (US 2013/0304061 A1), as applied to claims 1 and 4 above, and further in view of Ellman et al. (hereinafter “Ellman”) (US 2003/0050633 A1).
Regarding claim 13, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, teaches a feedback circuit in electrical connection with at least one sensing device to receive electrical power usage signals and adjusting the output signal to the electrosurgical instrument. (ORSZULAK: Page 3, Par. [0037] a feedback control loop uses sensed tissue and energy properties to adjust power output by the generator)

the feedback circuit is used to keep the amount of power at the operative field substantially constant.
Ellman, in a similar field of endeavor, teaches
at least one sensing device disposed within said electrical instrument (Page 8, Par. [0068]: Ellman states that the sensor could also be any passive and/or active element.), said sensing device configured to collect electrical power usage signals from the electrical instrument that represents an amount of power being distributed to an operative field by the electrosurgical instrument (Page 8, Par. [0065]-[0069]: analog voltage signal from handpiece processed by microcontroller); and
the feedback circuit is used to keep the amount of power at the operative field substantially constant. (Page 8, Par. [0065]-Col.2, Par. [0069])
Ellman’s handpiece is part of a feedback system which uses a voltage signal from the handpiece through a resistor (sensor) that causes the microcontroller to generate the specified waveform and its power level (which is understood to be substantially constant in light of various waveform modulations) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/McCartan/Garito/Chang, as applied to 
Regarding claim 14, the combination of ORSZULAK/McCartan/Garito/Chang /Juergen, as applied to claim 13 above, teaches the sensing device measures an impedance (ORSZULAK: Page 3, Par. [0037]: the plurality of sensors can measure current and voltage. The impedance can be calculated using the voltage and current readings and Ohm’s Law: (Voltage (v))/(Current (I)) = Resistance (R)) in the electrical instrument and wherein the feedback circuit comprises an algorithm utilizing the impedance to adjust the voltage supply input to an amplifier. (ORSZULAK: Page 3, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Regarding claim 15, the combination of ORSZULAK/McCartan/Garito/Chang /Juergen, as applied to claim 13 above, teaches the sensing device measures voltage and current (ORSZULAK: Page 3,  Par. [0037]: the plurality of sensors can measure current and voltage) and wherein the feedback circuit comprises an algorithm utilizing a reading from the voltage and current to adjust the voltage supply input to an amplifier. (ORSZULAK: Page 3, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Regarding claim 19, the combination of ORSZULAK/McCartan/Garito/Chang /Juergen, as applied to claim 13 above, teaches the sensing device is a temperature sensor (Page 3, Par. [0037]: a plurality of sensors measures a variety of tissue and energy properties including tissue temperature) and wherein the feedback circuit comprises an algorithm (Page 3, Col. 1-2, Par. [0037]: The controller adjusts the power supply based on the sensed tissue and energy properties)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK (US 2013/0267947 A1) in view of McCartan (US 5,995,348) in view of Garito (US 8,998,891 B2) and further in view of Chang (US 2013/0304061 A1), as applied to claims 1 and 4 above, and further in view of Couture (US 2011/0301607 A1).
Regarding claim 18, the combination of ORSZULAK/McCartan/Garito/Chang, as applied to claims 1 and 4 above, does not explicitly teach discrete packets of the waveform are formed within a modulation envelope said modulation envelope having a shape of one of a group of rectangular, triangular, saw tooth, non-uniform, stair-step, ascending, descending and oval.
Couture, in a similar field of endeavor, teaches discrete packets (beat frequency which can be heavily modulated with different wave shapes) of the waveform (Fig. 5B, Char. 55) are formed within a modulation envelope said modulation envelope having a shape of one of a group of rectangular, triangular, saw tooth, non-uniform, stair-step, ascending, descending and oval. (Page 3, Par. [0036])
Couture teaches the ability to combine sine, triangular, duty cycle controlled, or other waveforms with both the fundamental waveform and the beat waveform. (Page 3, Par. [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ORSZULAK in view of McCartan (US 5,995,348) in view of Chang (US 2013/0304061 A1) further in view of Cioanta (US 2009/0281464 A1).
Regarding claim 20, ORSZULAK teaches
a circuit that generates electrosurgical current for the electrosurgical instrument, the circuit comprising a waveform generation module that outputs a waveform that is an AC signal; (Page 2, Par. [0028]; Page 3, Par. [0034]: The electronic circuitry of the generator and the AC source form a circuit that generates electrosurgical current, where the AC source would be a waveform generation module that outputs a waveform that is an AC signal.) 
wherein the circuit is programmed to provide the electrosurgical current according to a specified set of predefined parameters, (Page 4, Par. [0045]: the user commences operation of the generator (200) by setting desired electrosurgical settings, such as power, voltage, current, etc.) 
a housing encapsulating the circuit, (Fig. 2, Outer surface of generator (200) including front face (240)) wherein the housing has a plug receptacle electrically (Fig. 2, Char. 250-262: Connectors) wherein the plug receptacle includes an RFID reader positioned proximate a surface of the housing, (Page 2, Par. [0031]: Connectors (250-262) may include detection devices such as RFID readers) and; 
a power supply; (Fig. 1, Char. 200: generator)
wherein the electrosurgical instrument (Fig. 1, Char 2, 6, and 10) has a plug that electrically connects to the plug receptacle in the housing, (Page 2, Par. [0031]: the electrosurgical instruments have plugs designed to be connected to generator (200) through their respective connector (250-262)) wherein the plug further includes: 
an RFID tag containing information concerning the electrosurgical instrument; (Page 2, Par. [0031]: RFID chips containing operating parameters of particular instruments may be integrated into the plugs)
wherein the RFID tag is positioned proximate and in communication with the read and write RFID when the plug is in electrical connection with the plug receptacle; (The RFID tags on the plugs would naturally be proximate and in communication with the RFID reader when the plug is inserted into the receptacle) and 
wherein the read and write RFID communicates with the RFID when the plug is connected to the plug receptacle; and wherein the circuit changes the parameters based on the information, (Page 2, Par. [0031]: Connectors (250-262) are configured to use RFID readers to decode information corresponding to operating parameters of particular instruments encoded on the RFID chips within the plugs of the instruments, and allows the generator (200) to preset energy delivery settings based on the connected instrument) and 
ORSZULAK does not explicitly teach the waveform is amplified with a first amplification, an output being provided as a gate voltage to a gate bias for a power MOSFET;
McCartan, in a similar field of endeavor teaches converting an AC signal to a DC signal, by amplifying a voltage of the AC signal, and using the voltage as a gate voltage to a gate bias for a power MOSFET. (Col. 7, Lines 34-56)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ORSZULAK to incorporate the teachings of McCartan and amplify a voltage of an AC signal from the AC source of ORSZULAK, and convert the AC signal from the AC source to the DC power of ORSZULAK via a power MOSFET, using an output voltage as a gate voltage to a gate bias for the MOSFET. Doing so would be a known method of converting an AC signal to a DC output, and would yield the predictable result of converting the AC signal of ORSZULAK, to the DC power output by the power supply of ORSZULAK.
The combination of Orszulak/McCartan as discussed above, does not explicitly teach the use of read and write RFIDs.
Chang, in a similar field of endeavor, teaches the use of a read and write RFID. (Page 3, Par. [0030]: An RFID evaluation module may be mounted at one or more ports on an energy source (26) and configured to wirelessly read and write to one or more RFID tags on a connector portion of a cable (28) of catheter (12).)

The combination of ORSZULAK/McCartan/Chang, as discussed above, does not explicitly teach the circuit includes a GPS location component therein that provides a location of the circuit, and a lookup table including a listing of approved locations stored in the circuit; wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations.
Cioanta, in a similar field of endeavor, teaches
a GPS location component therein that provides a location of the circuit, (Pages 5-4, Par. [0054]: a GPS receiver or other location technologies may be used with the controller to determine a geographical region and associated geographical-based setting.) and 
a lookup table including a listing of approved locations stored in the circuit; (Pages 4-5, Par. [0054]: a wound kit may be determined to be appropriate based on treatment parameters including an authorized geographical region in which the controller and/or medical treatment apparatus may be sold/used. In order to determine if the controller or apparatus is in an authorized region, the device would need some form of memory or list containing valid, authorized regions that would function as a lookup table.)
wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a location other than the approved locations. (Page 11, Par. [0125]: the medical treatment kit (110) may prevent the use of controller (120) and/or medical treatment apparatus (130) if the kit is being presented outside of an authorized location. One of ordinary skill in the art would recognize that preventing the supply of power to the medical treatment apparatus is an effective way to prevent its use.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of ORSZULAK/McCartan/Chang, to incorporate the teachings of Cioanta, and include a GPS location component in the circuit that provides a location of the circuit; a lookup table including a list of approved locations stored in the circuit; wherein the power supply does not provide power to the electrosurgical instrument if the circuit is located in a  location other than the approved locations. Doing so would prevent the device from being used in a country in which it has not yet been approved for use, (Cioanta: Page 11, Par. [0125]) as well as prevent the device from being bought for a lower cost in one region and sold/used in another region where it would be sold at a higher price. (Cioanta: Pages 4-5, Par. [0054])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794